DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Claims:
Please replace independent claim 1 as follows:
1.
--
(Currently amended) A printer, comprising: a base part, a gear set, a pickup roller, a platen roller, and a thermal head; wherein, 
 	the base part defines a printing paper accommodating cavity that is configured to accept printing paper sheets, and comprises a pickup roller mounting frame; 
 	the platen roller is disposed opposite the thermal head; 
 	the pickup roller and the platen roller are coupled by the gear set; and 
 	a clutch mechanism comprising a driven portion and comprising a driving member driven by the gear set, wherein the driving member comprises a driving portion, and the driving portion is configured for driving the driven portion to rotate in such a manner that the driven portion drives the pickup roller to rotate; and 

--
Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed a printer, comprising: a base part, a gear set, a pickup roller, a platen roller, and a thermal head; wherein, 
 	the base part defines a printing paper accommodating cavity that is configured to accept printing paper sheets, and comprises a pickup roller mounting frame; 
 	the platen roller is disposed opposite the thermal head; 
 	the pickup roller and the platen roller are coupled by the gear set; and 
 	a clutch mechanism comprising a driven portion and comprising a driving member driven by the gear set, wherein the driving member comprises a driving portion, and the driving portion is configured for driving the driven portion to rotate in such a manner that the driven portion drives the pickup roller to rotate; and 
 	the pickup roller is supported on the pickup roller mounting frame, and the driving member is supported by a part different from the pickup roller mounting frame, such that an impact force, which is transmitted to the platen roller by remaining printing paper sheet that falls down when the printing paper sheet departs from the pickup roller and which is transmitted to the platen roller, is reduced.

5.	U.S. Patent number 7,306,216 to Lee et al. disclosed a similar invention in Fig. 2. Unlike in the instant application, Lee et al. are silent about “the base part defines a printing paper 

6.	U.S. Patent number 5,149,218 to Iwatani et al. also disclosed a similar invention in Fig. 3. Unlike in the instant application, Iwatani et al. are silent about “the base part comprises a pickup roller mounting frame; and the pickup roller is supported on the pickup roller mounting frame, and the driving member is supported by a part different from the pickup roller mounting frame, such that an impact force, which is transmitted to the platen roller by remaining printing paper sheet that falls down when the printing paper sheet departs from the pickup roller and which is transmitted to the platen roller, is reduced”.

7.	U.S. Patent number 4,812,065 to Shimogawara et al. also disclosed a similar invention in Fig. 1. Unlike in the instant application, Shimogawara et al. are also silent about “the base part defines a printing paper accommodating cavity that is configured to accept printing paper sheets, and comprises a pickup roller mounting frame; and the pickup roller is supported on the pickup roller mounting frame, and the driving member is supported by a part different from the pickup roller mounting frame, such that an impact force, which is transmitted to the platen roller by remaining printing paper sheet that falls down when the printing paper sheet departs from the pickup roller and which is transmitted to the platen roller, is reduced”.

8.	The disclosure of the instant application is pertinent because by providing the support for the pickup roller on a different frame than that of the support for the driving member, the Applicant is able to reduce the impact force which is transmitted to the platen roller by the gear set and which may lead to a shaking of the platen roller. More specifically, the instantaneous momentum which is generated when the printing paper sheet departs from the circumferential surface of the pickup roller, and which may be applied to the platen roller to affect the printing quality is reduced. 



10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/YAOVI M AMEH/Primary Examiner, Art Unit 2853